    Case
MIE (Rev. 9/09)2:20-cv-11939-MAG-APP                       ECF
               Order Regarding Reassignment of Companion Case - Civil No.   7 filed 08/03/20     PageID.216       Page 1 of 1



                                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF MICHIGAN

TOLLBROOK WEST LLC,


                      Plaintiff(s),                                           Case No. 20-11939

v.                                                                            Honorable Laurie J. Michelson

CITY OF TROY,                                                                 Magistrate Judge Anthony P. Patti


                      Defendant(s).
                                                                     /

                               ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.            17-11417      . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Mark A. Goldsmith
and Magistrate Judge                                      .


                                                                              s/Laurie J. Michelson
                                                                              Laurie J. Michelson
                                                                              United States District Judge

                                                                              s/Mark A. Goldsmith
                                                                              Mark A. Goldsmith
                                                                              United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: August 3, 2020                                                          s/N. Ahmed
                                                                              Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Mark A. Goldsmith
